RICHARDS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Supply Co. brought this action in Cuyahoga Common Pleas to foreclose a mechanic’s lien. Johnson, in her answer, averred that she notified the Co. to commence suit upon its lien under 8319 GC., but that it failed to commence suit within the 60 days provided by statute. The record disclosed that the petition was filed within 60 days, but no summons was issued or appearance entered till after the 60 days had expired. In 'affirming the judgment for Johnson, the Court of Appeals held:
l.“The action in this case was not commenced on the date the petition was filed, for it contained no entry of appearance, nor any precipe for the issuance of a summons. The action was not in law commenced until the summons was issued or appearance of defendant entered.”